Exhibit 10.2(b)

LOGO [g61982ex104b_allpages.jpg]

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

October 22, 2009

 

To: Navistar International Corporation 4201 Winfield Road Warrenville, Illinois
60555 Attention: Treasurer Telephone No.:    630-753-5000 Facsimile No.:   
630-753-2305

Re: Base Warrants

Navistar International Corporation (“Company”) and JPMorgan Chase Bank, National
Association, London Branch (“Dealer”) concurrently herewith are entering into a
Base Warrants (the “Transaction”) to sell to Dealer a number of options
exercisable into Shares pursuant to a letter agreement dated as of the date
hereof (the “Confirmation”).

This letter agreement (the “Letter Agreement”) hereby confirms the agreement
between Dealer and Company as follows:

1. Terms Used but Not Defined Herein. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Confirmation.

2. Section 6(e) Calculation for Certain Additional Termination Events. For the
purposes of determining the amount payable under Section 6(e) of the Agreement
in connection with any Additional Termination Event under Section 9(e) of the
Confirmation only, the parties agree that any inputs used to determine such
amount shall be calculated by Dealer using mid-market data, as necessary for
Dealer’s own then current valuation for the Transaction.

3. Counterparts. This Letter Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

4. Governing Law. The provisions of this Letter Agreement shall be governed by
the New York law (without reference to choice of law doctrine).

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g61982ex104b_allpages.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Letter Agreement and returning it to EDG
Confirmation Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor,
New York, NY 10172-3401, or by fax to (212) 622 8519.

            Very truly yours,

 

J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank, National
Association By:  

/s/ Jeffrey Zajkowski

Authorized Signatory

Name:   Jeffrey Zajkowski

 

Accepted and confirmed as of the Trade Date: Navistar International Corporation
By:  

 

Authorized Signatory Name:  

(Signature Page to Side Letter Agreement for Base Warrant Transaction)



--------------------------------------------------------------------------------

LOGO [g61982ex104b_allpages.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Letter Agreement and returning it to EDG
Confirmation Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor,
New York, NY 10172-3401, or by fax to (212) 622 819.

            Very truly yours,

 

J.P. Morgan Securities Inc., as agent for

JPMorgan Chase Bank, National Association

By:

 

 

Authorized Signatory

Name:

 

 

Accepted and confirmed

as of the Trade Date

Navistar International Corporation By:  

/s/ Jim Moran

Authorized Signatory

Name:   Jim Moran   VP & Treasurer

(Signature Page to Side Letter Agreement for Base Warrant Transaction)